___________

                                     No. 95-2214
                                     ___________

United States of America,                *
                                         *
               Appellee,                 *   Appeal from the United States
                                         *   District Court for the
        v.                               *   Eastern District of Arkansas.
                                         *
Donald R. Harris,                        *          [UNPUBLISHED]
                                         *
               Appellant.                *

                                     ___________

                      Submitted:     November 7, 1995

                            Filed:   December 27, 1995
                                     ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


        Donald Harris appeals the 15-month sentence imposed by the district
        1
court       after he pleaded guilty to obstruction of correspondence, in
violation of 18 U.S.C. § 1702.        We affirm.


        After a misaddressed envelope containing a $25,000 check intended for
the United States Bankruptcy Trustee in North Little Rock was mistakenly
placed in Harris's Little Rock post office box, Harris typed his name on
the check's payee line and tendered the check to an automobile dealership
in payment of a new car.        Over Harris's objection, the district court
applied a two-level




        1
      The Honorable Elsijane Trimble Roy, United States District
Judge for the Eastern District of Arkansas.
more-than-minimal-planning enhancement under U.S.S.G. § 2B1.1(b)(5)(A).
Harris argues the court thereby erred.


     We review for clear error the district court's finding that Harris
engaged in more than minimal planning.   See United States v. Sykes, 4 F.3d
697, 699 (8th Cir. 1993) (per curiam).   "`More than minimal planning' means
more planning than is typical for commission of the offense in a simple
form," and "exists if significant affirmative steps were taken to conceal
the offense."   U.S.S.G. § 1B1.1, comment. (n.1(f)).


     We reject Harris's contention that his conduct involved only the
minimum planning necessary to commit the offense in its simple form.
Section 1702 is violated if one takes "any letter, postal card, or package
. . . before it has been delivered to the person to whom it was directed
. . . with design to obstruct the correspondence."   As Harris's actions in
typing his name on the check and endorsing it over to the dealership
evinced   an effort to conceal that he was not the check's intended
recipient, we conclude the district court did not clearly err in finding
Harris engaged in more than minimal planning.   Cf. Sykes, 4 F.3d at 698-99
(enhancement proper where defendant forged name on, and attempted to cash,
stolen checks unlawfully possessed in violation of 18 U.S.C. § 1708).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-